

EXHIBIT 10.19
 
PLEDGE AGREEMENT
 
THIS PLEDGE AGREEMENT (this “Agreement”), dated as of May 13, 2010, is entered
into by and between SSGI, Inc., a Florida corporation (“Pledgor”), and Bobby L.
Moore, Jr., an individual resident of the State of Florida (“Secured Party”),
with reference to the following:
 
PRELIMINARY STATEMENTS
 
A.           Pledgor, Secured Party and the Company (as hereinafter defined)
have entered into that certain Stock Purchase Agreement, dated May 13, 2010 (the
“Purchase Agreement”), that provides for the purchase by Pledgor of all of the
shares of capital stock of the Company owned by Secured Party;
 
B.           Secured Party is unwilling to proceed with the sale of such shares
unless Pledgor agrees to pledge, grant, transfer, and assign to Secured Party a
security interest in the Collateral (as hereinafter defined) to secure the
Secured Obligations (as hereinafter defined), as provided herein; and
 
C.           Capitalized terms used in this Agreement but not otherwise defined
herein shall have the meanings ascribed to such terms in the Purchase Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations, and warranties set forth herein and for other good and valuable
consideration, the parties hereto agree as follows:
 
1.
Definitions and Construction.

 
 
(a)
Definitions.

 
As used in this Agreement:
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
 
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which commercial banks in West Palm Beach, Florida are closed.
 
“Code” means the Uniform Commercial Code as in effect in the State of Florida
from time to time.

 
1

--------------------------------------------------------------------------------

 
 
“Collateral” shall mean (i) all of the Purchased Shares (including, without
limitation, the right to receive profits, losses, dividends and distributions
with respect to the Purchased Shares), and (ii) the certificates or instruments
representing the Purchased Shares, whether now owned or hereafter acquired, now
existing or hereafter arising and wherever located.
 
“Company” means B & M Construction Co., Inc., a Florida corporation.
 
“Event of Default” means that Pledgor fails to pay when due and payable the full
amount of any Cash Consideration installment due to be paid to Secured Party
under Section 1.3(b) of the Purchase Agreement, and such failure is not cured
within 5 business days after the occurrence thereof.
 
“Governmental Authority” shall mean the government of the United States of
America or any other nation, any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
 
“Holder” and “Holders” shall have the meanings ascribed thereto in Section 3 of
this Agreement.
 
“Lien” shall mean any lien, mortgage, pledge, assignment (including any
assignment of rights to receive payments of money), security interest, charge,
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, or any agreement to give
any security interest).
 
“Person” shall mean any individual, corporation, trust, business trust, joint
venture, joint stock company, association, company, limited liability company,
partnership, Governmental Authority or other entity of whatever nature.
 
“Secured Obligations” shall mean all liabilities, obligations, or undertakings
owing by Pledgor to Secured Party under Section 1.3(b) of the Purchase
Agreement.
 
“Secured Party” shall have the meaning ascribed thereto in the preamble to this
Agreement, together with its successors or assigns.
 
“Securities Act” shall have the meaning ascribed thereto in Section 9(c) of this
Agreement.

 
2

--------------------------------------------------------------------------------

 

 
(b)
Construction.

 
(i)           Unless the context of this Agreement clearly requires otherwise,
references to the plural include the singular and to the singular include the
plural, the part includes the whole, the term “including” is not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and other similar terms in this Agreement refer to this Agreement
as a whole and not exclusively to any particular provision of this Agreement.
Article, section, subsection, exhibit, and schedule references are to this
Agreement unless otherwise specified. All of the exhibits or schedules attached
to this Agreement shall be deemed incorporated herein by reference. Any
reference to any of the following documents includes any and all alterations,
amendments, restatements, extensions, modifications, renewals, or supplements
thereto or thereof, as applicable: this Agreement or the Purchase Agreement.
 
(ii)          Neither this Agreement nor any uncertainty or ambiguity herein
shall be construed or resolved against Secured Party or Pledgor, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by both of the parties and their respective counsel and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to fairly accomplish the purposes and intentions of the parties hereto.
 
(iii)         In the event of any direct conflict between the express terms and
provisions of this Agreement and the Purchase Agreement, the terms and
provisions of this Agreement shall control.
 
2. 
Pledge.

 
As security for the prompt payment and performance of the Secured Obligations in
full by Pledgor when due under Section 1.3(b) of the Purchase Agreement, Pledgor
hereby pledges, grants, transfers, and assigns to Secured Party a security
interest in all of Pledgor’s right, title, and interest in and to the
Collateral.
 
3.
Delivery and Registration of Collateral.

 
(a)          All certificates or instruments representing or evidencing the
Collateral shall be promptly delivered by Pledgor to Secured Party or its
designee pursuant hereto at a location designated by Secured Party and shall be
held by or on behalf of Secured Party pursuant hereto, and shall be in suitable
form for transfer by delivery, or shall be accompanied by a duly executed
instrument of transfer or assignment in blank, in form and substance reasonably
satisfactory to Secured Party, regardless of whether such certificate
constitutes a “certificated security” for purposes of the Code.
 
(b)          Upon the occurrence and during the continuance of an Event of
Default, Secured Party shall have the right, at any time in its discretion and
without notice to Pledgor, to transfer to or to register on the books of the
Company (or of any other Person maintaining records with respect to the
Collateral) in the name of Secured Party or any of its nominees any or all of
the Collateral. In addition, Secured Party shall have the right at any time to
exchange certificates or instruments representing or evidencing Collateral for
certificates or instruments of smaller or larger denominations.

 
3

--------------------------------------------------------------------------------

 

(c)          If, at any time and from time to time, any Collateral (including
any certificate or instrument representing or evidencing any Collateral) is in
the possession of a Person other than Secured Party or Pledgor (a “Holder”),
then Pledgor shall immediately, at Secured Party’s option, either cause such
Collateral to be delivered into Secured Party’s possession, or cause such Holder
to enter into a control agreement, in form and substance satisfactory to Secured
Party, and take all other steps deemed necessary by Secured Party to perfect the
security interest of Secured Party in such Collateral, all pursuant to
Sections  9-106 & 9-313 of the Code or other applicable law governing the
perfection of Secured Party’s security interest in the Collateral in the
possession of such Holder.
 
(d)          Any and all Collateral (including dividends, interest, and other
cash distributions) at any time received or held by Pledgor shall be so received
or held in trust for Secured Party, shall be segregated from other funds and
property of Pledgor and shall be forthwith delivered to Secured Party in the
same form as so received or held, with any necessary indorsements; provided that
cash dividends or distributions received by Pledgor, may be retained by Pledgor
in accordance with Section 4 and used in the ordinary course of Pledgor’s
business.
 
(e)          If at any time, and from time to time, any Collateral consists of
an uncertificated security or a security in book entry form, then Pledgor shall
immediately cause such Collateral to be registered or entered, as the case may
be, in the name of Secured Party, or otherwise cause Secured Party’s security
interest thereon to be perfected in accordance with applicable law.
 
(f)           In the event that any Collateral which are not securities (for
purposes of the Code) on the date hereof become treated as securities for
purposes of the Code, the Pledgor shall promptly take all steps necessary or
advisable to establish Secured Party’s “control” of such Collateral, as
applicable.
 
4.
Voting Rights and Dividends and Distributions.

 
(a)          So long as no Event of Default shall have occurred and be
continuing, Pledgor shall be entitled to exercise or refrain from exercising any
and all voting and other consensual rights pertaining to the Collateral or any
part thereof for any purpose not inconsistent with the terms of the Purchase
Agreement and shall be entitled to receive and retain any cash dividends or
distributions paid or distributed in respect of the Collateral.
 
(b)          Upon the occurrence and during the continuance of an Event of
Default, all rights of Pledgor to exercise or refrain from exercising the voting
and other consensual rights or receive and retain cash dividends or
distributions that it would otherwise be entitled to exercise, refrain from
exercising or receive and retain, as applicable pursuant to Section 4(a), shall
cease, and all such rights shall thereupon become vested in Secured Party, who
shall thereupon have the sole right to exercise such voting or other consensual
rights and to receive and retain such cash dividends and distributions. Pledgor
shall execute and deliver (or cause to be executed and delivered) to Secured
Party all such proxies and other instruments as Secured Party may reasonably
request for the purpose of enabling Secured Party to exercise the voting and
other rights which it is entitled to exercise and to receive the dividends and
distributions that it is entitled to receive and retain pursuant to the
preceding sentence.

 
4

--------------------------------------------------------------------------------

 

5. 
Representations and Warranties.

 
Pledgor represents, warrants, and covenants as follows:
 
(a)          Pledgor has taken all steps it deems necessary or appropriate to be
informed on a continuing basis of changes or potential changes affecting the
Collateral (including rights of conversion and exchange, rights to subscribe,
payment of dividends or distributions, reorganizations or recapitalization,
tender offers and voting and registration rights), and Pledgor agrees that
Secured Party shall not have any responsibility or liability for informing
Pledgor of any such changes or potential changes or for taking any action or
omitting to take any action with respect thereto.
 
(b)          Pledgor is a Florida corporation. The address of Pledgor’s
principal place of business is:  8120 Belvedere Road, Suite 4, West Palm Beach,
Florida  33411.
 
(c)          To the knowledge of Pledgor, all information herein or hereafter
supplied to Secured Party by or on behalf of Pledgor in writing with respect to
the Collateral is, or in the case of information hereafter supplied will be,
accurate and complete in all material respects.
 
(d)          Pledgor is and will be the sole legal and beneficial owner of the
Collateral (including all other Collateral acquired by Pledgor after the date
hereof) free and clear of any adverse claim, Lien, or other right, title, or
interest of any party, other than the Liens in favor of Secured Party.
 
(e)          This Agreement, and the delivery to Secured Party of the Collateral
(or the control agreements referred to in Section 3 of this Agreement), creates
a valid, perfected, and first priority security interest in one hundred percent
(100%) of the Collateral in favor of Secured Party securing payment of the
Secured Obligations, and all actions necessary to achieve such perfection have
been duly taken.
 
6.
Further Assurances.

 
(a)          Pledgor hereby authorizes Secured Party to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral. A carbon, photographic, or other reproduction of
this Agreement or any financing statement covering the Collateral or any part
thereof shall be sufficient as a financing statement where permitted by law.
 
(b)          Pledgor will furnish to Secured Party, upon the request of Secured
Party: (i) a certificate executed by Pledgor, and dated as of the date of
delivery to Secured Party, itemizing in such detail as Secured Party may
request, the Collateral which, as of the date of such certificate, has been
delivered to Secured Party by Pledgor pursuant to the provisions of this
Agreement; and (ii) such statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as Secured Party may request.

 
5

--------------------------------------------------------------------------------

 

7.
Covenants of Pledgor.

 
Pledgor shall:
 
(c)          Not change its principal place of business without giving Secured
Party at least ten (10) days prior written notice thereof; and
 
(d)          Upon receipt by Pledgor of any material notice, report, or other
communication from the Company or any Holder relating to all or any part of the
Collateral, deliver such notice, report or other communication to Secured Party
as soon as possible, but in no event later than five (5) business days following
the receipt thereof by Pledgor.
 
8.
Secured Party as Pledgor’s Attorney-in-Fact.

 
Pledgor hereby irrevocably appoints Secured Party as Pledgor’s limited
attorney-in-fact, with full authority in the place and stead of Pledgor and in
the name of Pledgor, Secured Party or otherwise, from time to time at Secured
Party’s discretion, to take any action and to execute any instrument that
Secured Party may reasonably deem necessary or advisable to accomplish the
specific purposes of this Agreement, including: (i) upon the occurrence and
during the continuance of an Event of Default, to receive, indorse, and collect
all instruments made payable to Pledgor representing any dividend, interest
payment or other distribution in respect of the Collateral or any part thereof
to the extent permitted hereunder and to give full discharge for the same and to
execute and file governmental notifications and reporting forms; (ii) to enter
into any control agreements Secured Party deems necessary pursuant to Section 3
of this Agreement; or (iii) to arrange for the transfer of the Collateral on the
books of the Company or any other Person to the name of Secured Party or to the
name of Secured Party’s nominee.
 
9.
Remedies upon Default.

 
Upon the occurrence and during the continuance of an Event of Default:
 
(a)          Secured Party may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party on default under the Code
(irrespective of whether the Code applies to the affected items of Collateral),
and Secured Party may also without notice (except as specified below) sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker’s board or at any of Secured Party’s offices or
elsewhere, for cash, on credit or for future delivery, at such time or times and
at such price or prices and upon such other terms as Secured Party may deem
commercially reasonable, irrespective of the impact of any such sales on the
market price of the Collateral. To the maximum extent permitted by applicable
law, Secured Party may be the purchaser of any or all of the Collateral at any
such sale and shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply all or any part of the
Secured Obligations as a credit on account of the purchase price of any
Collateral payable at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of Pledgor,
and Pledgor hereby waives (to the extent permitted by law) all rights of
redemption, stay, or appraisal that it now has or may at any time in the future
have under any rule of law or statute now existing or hereafter enacted. Pledgor
agrees that, to the extent notice of sale shall be required by law, at least ten
(10) calendar days notice to Pledgor of the time and place of any public sale or
the time after which a private sale is to be made shall constitute reasonable
notification. Secured Party shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. To the maximum extent permitted
by law, Pledgor hereby waives any claims against Secured Party arising because
the price at which any Collateral may have been sold at such a private sale was
less than the price that might have been obtained at a public sale, even if
Secured Party accepts the first offer received and does not offer such
Collateral to more than one offeree.

 
6

--------------------------------------------------------------------------------

 
 
(b)          Pledgor hereby agrees that any sale or other disposition of the
Collateral conducted in conformity with reasonable commercial practices of
banks, insurance companies, or other financial institutions in the city and
state where Secured Party is located in disposing of property similar to the
Collateral shall be deemed to be commercially reasonable.
 
(c)          Pledgor hereby acknowledges that the sale by Secured Party of any
Collateral pursuant to the terms hereof in compliance with the Securities Act of
1933 as now in effect or as hereafter amended, or any similar statute hereafter
adopted with similar purpose or effect (the “Securities Act”), as well as
applicable “Blue Sky” or other state securities laws, may require strict
limitations as to the manner in which Secured Party or any subsequent transferee
of the Collateral may dispose thereof. Pledgor acknowledges and agrees that in
order to protect Secured Party’s interest it may be necessary to sell the
Collateral at a price less than the maximum price attainable if a sale were
delayed or were made in another manner, such as a public offering under the
Securities Act. Pledgor has no objection to sale in such a manner and agrees
that Secured Party shall not have any obligation to obtain the maximum possible
price for the Collateral. Without limiting the generality of the foregoing,
Pledgor agrees that, upon the occurrence and during the continuation of an Event
of Default, Secured Party may, subject to applicable law, from time to time
attempt to sell all or any part of the Collateral by a private placement,
restricting the bidders and prospective purchasers to those who will represent
and agree that they are purchasing for investment only and not for distribution.
In so doing, Secured Party may solicit offers to buy the Collateral or any part
thereof for cash, from a limited number of investors reasonably believed by
Secured Party to be institutional investors or other accredited investors who
might be interested in purchasing the Collateral. If Secured Party solicits such
offers, then the acceptance by Secured Party of one of the offers shall be
deemed to be a commercially reasonable method of disposition of the Collateral.

 
7

--------------------------------------------------------------------------------

 
 
(d)          If Secured Party shall determine to exercise its right to sell all
or any portion of the Collateral pursuant to this Section, Pledgor agrees that,
upon request of Secured Party, Pledgor will, at its own expense:
 
(i)           use its best efforts to execute and deliver, and cause the Company
and the partners thereof to execute and deliver, all such instruments and
documents, and to do or cause to be done all such other acts and things, as may
be reasonably necessary or, in the opinion of Secured Party, advisable to
register such Collateral under the provisions of the Securities Act, and to
cause the registration statement relating thereto to become effective and to
remain effective for such period as prospectuses are required by law to be
furnished, and to make all amendments and supplements thereto and to the related
prospectuses which, in the opinion of Secured Party, are necessary or advisable,
all in conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto;
 
(ii)          execute and deliver to any Person, entity or Governmental
Authority as Secured Party may choose, any and all documents and writings which,
in Secured Party’s reasonable judgment, may be necessary or appropriate for
approval, or be required by, any regulatory authority located in any city,
county, state or country where Pledgor or the Company engage in business, in
order to transfer or to more effectively transfer the Collateral or otherwise
enforce Secured Party’s rights hereunder; and
 
(iii)         do or cause to be done all such other acts and things as may be
reasonably necessary to make such sale of the Collateral or any part thereof
valid and binding and in compliance with applicable law.
 
Pledgor acknowledges that there is no adequate remedy at law for failure by it
to comply with the provisions of this Section and that such failure would not be
adequately compensable in damages, and therefore agrees that its agreements
contained in this Section may be specifically enforced.
 
PLEDGOR EXPRESSLY WAIVES TO THE MAXIMUM EXTENT PERMITTED BY LAW: (i) ANY
CONSTITUTIONAL OR OTHER RIGHT TO A JUDICIAL HEARING PRIOR TO THE TIME SECURED
PARTY DISPOSES OF ALL OR ANY PART OF THE COLLATERAL AS PROVIDED IN THIS SECTION;
(ii) ALL RIGHTS OF REDEMPTION, STAY, OR APPRAISAL THAT IT NOW HAS OR MAY AT ANY
TIME IN THE FUTURE HAVE UNDER ANY RULE OF LAW OR STATUTE NOW EXISTING OR
HEREAFTER ENACTED; AND (iii) EXCEPT AS SET FORTH IN SUBSECTION (a) OF THIS
SECTION 9, ANY REQUIREMENT OF NOTICE, DEMAND, OR ADVERTISEMENT FOR SALE.

 
8

--------------------------------------------------------------------------------

 
 
10.
Expenses.

 
Pledgor agrees to pay and reimburse Secured Party upon demand for all reasonable
costs and expenses (including, without limitation, reasonable attorneys’ fees
and expenses) that Secured Party may incur in connection with (i) the custody,
use or preservation of, or the sale of, collection from or other realization
upon, any of the Collateral, including the reasonable expenses of re-taking,
holding, preparing for sale or lease, selling or otherwise disposing of or
realizing on the Collateral, (ii) the exercise or enforcement of any rights or
remedies granted hereunder or under the Purchase Agreement or otherwise
available to it (whether at law, in equity or otherwise) relating solely to the
Collateral, or (iii) the failure by Pledgor to perform or observe any of the
provisions hereof. The provisions of this Section shall survive the execution
and delivery of this Agreement, the repayment of any of the Secured Obligations,
and the termination of this Agreement or the Purchase Agreement.
 
11.
Duties of Secured Party.

 
The powers conferred on Secured Party hereunder are solely to protect his
interests in the Collateral and shall not impose on it any duty to exercise such
powers. Except as provided in Section 9-207 of the Code, Secured Party shall not
have any duty with respect to the Collateral or any responsibility for taking
any necessary steps to preserve rights against any Persons with respect to any
Collateral.
 
12.
Choice of Law and Venue; Submission to Jurisdiction; Service of Process.

 
(a)          THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE LAWS
OF THE STATE OF FLORIDA AND FOR ALL PURPOSES SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF SAID STATE APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
WITHIN SAID STATE. Each of Pledgor and Secured Party (a) hereby irrevocably
submits to the exclusive jurisdiction of the United States District Court for
the Southern District of Florida and the courts of the State of Florida located
in Palm Beach County, Florida, for the purposes of any suit, action or
proceeding arising out of or relating to this Agreement, and (b) hereby waives,
and agrees not to assert in any such suit, action or proceeding, any claim that
he or it is not personally subject to the jurisdiction of any such court, that
the suit, action or proceeding is brought in an inconvenient forum or that the
venue of the suit, action or proceeding is improper.
 
(b)          NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO AFFECT THE
RIGHT OF SECURED PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW, OR TO PRECLUDE THE ENFORCEMENT BY SECURED PARTY OF ANY JUDGMENT OR ORDER
OBTAINED IN SUCH FORUM OR THE TAKING OF ANY ACTION UNDER THIS AGREEMENT TO
ENFORCE SAME IN ANY OTHER APPROPRIATE FORUM OR JURISDICTION.
 
13.
Amendments; etc.

 
No amendment or waiver of any provision of this Agreement nor consent to any
departure by Pledgor herefrom shall in any event be effective unless the same
shall be in writing and signed by Secured Party, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. No failure on the part of Secured Party to exercise, and no
delay in exercising any right under this Agreement, the Purchase Agreement, or
otherwise with respect to any of the Secured Obligations, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right under this
Agreement, the Purchase Agreement, or otherwise with respect to any of the
Secured Obligations preclude any other or further exercise thereof or the
exercise of any other right. The remedies provided for in this Agreement or
otherwise with respect to any of the Secured Obligations are cumulative and not
exclusive of any remedies provided by law.

 
9

--------------------------------------------------------------------------------

 

14.
Notices.

 
Any notices required or permitted to be given under this Agreement (and, unless
otherwise expressly provided therein, under any document delivered pursuant to
this Agreement) shall be given in writing and shall be deemed received (a) when
personally delivered to the relevant party at such party’s address as set forth
below, (b) if sent by mail (which must be certified or registered mail, postage
prepaid), when received or rejected by the relevant party at such party’s
address indicated below, or (c) if sent by facsimile or email transmission, when
confirmation of delivery is received by the sending party:

 
If to Pledgor:
SSGI, Inc.
 
8120 Belvedere Road, Suite 4,
 
West Palm Beach, Florida  33411
 
Attn:  Larry M. Glasscock
 
Fax: (561) 202-6216
 
larry.glasscock@att.net
   
With a copy to:
Block & Garden, LLP
 
5949 Sherry Lane
 
Suite 900
 
Dallas, Texas 75225
 
Attn: Warren W. Garden, Esq.
 
Fax: (214) 866-0991
 
garden@bgvllp.com
   
If to Secured Party:
Bobby L. Moore, Jr.
 
4215 S.B. Merrion Road
 
Lakeland, Florida  33810
 
Fax: (863) 647-3794
 
rusty.moore@bmconstruction.com
   
With a copy to:
Fee & Jeffries, P.A.
 
1227 N. Franklin Street
 
Tampa, Florida 33602
 
Attn:  David M. Jeffries, Esq.
 
Fax: (813) 229-0046
 
djeffries@feejeffries.com

 
 
10

--------------------------------------------------------------------------------

 
 
Each party may change its address for purposes of this Section 14 by proper
notice to the other parties.
 
15.
Continuing Security Interest.

 
This Agreement shall create a continuing security interest in the Collateral and
shall: (a) remain in full force and effect until the indefeasible payment in
full of the Secured Obligations; (b) be binding upon Pledgor and its successors
and assigns; and (c) inure to the benefit of Secured Party and his successors,
transferees, and assigns. Upon the indefeasible payment and performance in full
of the Secured Obligations, the security interests granted herein shall
automatically terminate and all rights to the Collateral shall revert to
Pledgor. Upon any such termination, Secured Party will, at Pledgor’s expense,
execute and deliver to Pledgor such documents as Pledgor shall reasonably
request to evidence such termination. Such documents shall be prepared by
Pledgor and shall be in form and substance reasonably satisfactory to Secured
Party.
 
16.
Security Interest Absolute.

 
To the maximum extent permitted by law, all rights of Secured Party, all
security interests hereunder, and all obligations of Pledgor hereunder, shall be
absolute and unconditional irrespective of:
 
any lack of validity or enforceability of any of the Secured Obligations or any
other agreement or instrument relating thereto, including the Purchase
Agreement;
 
any change in the time, manner, or place of payment of, or in any other term of,
all or any of the Secured Obligations, or any other amendment or waiver of or
any consent to any departure from the Purchase Agreement, or any other agreement
or instrument relating thereto;
 
any exchange, release, or non-perfection of any other collateral, or any release
or amendment or waiver of or consent to departure from any guaranty for all or
any of the Secured Obligations; or
 
any other circumstances that might otherwise constitute a defense available to,
or a discharge of, Pledgor.
 
17.
Headings.

 
Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
or be given any substantive effect.
 
18.
Severability.

 
In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 
11

--------------------------------------------------------------------------------

 

19.
Counterparts; Facsimile Execution.

 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same Agreement. Delivery of an executed counterpart of this Agreement by
facsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by facsimile also shall deliver an original executed counterpart
of this Agreement but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, or binding effect hereof.
 
20.
Waiver of Marshaling.

 
Each of Pledgor and Secured Party acknowledges and agrees that in exercising any
rights under or with respect to the Collateral, Secured Party: (a) is under no
obligation to marshal any Collateral; (b) may, in his absolute discretion,
realize upon the Collateral in any order and in any manner he so elects; and (c)
may, in his absolute discretion, apply the proceeds of any or all of the
Collateral to the Secured Obligations in any order and in any manner he so
elects. Pledgor and Secured Party waive any right to require the marshaling of
any of the Collateral.
 
21.
Waiver of Jury Trial.

 
PLEDGOR AND SECURED PARTY HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
PLEDGOR AND SECURED PARTY REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES HIS OR ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
[Remainder of page intentionally left blank; signature page to follow.]

 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 
PLEDGOR:
     
SSGI, INC.
       
By: 
/s/ Larry M. Glasscock
   
Larry M. Glasscock,
   
Chief Executive Officer
     
SECURED PARTY:
       
/s/ Bobby L. Moore, Jr.
   
BOBBY L. MOORE, JR., individually


 
13

--------------------------------------------------------------------------------

 